Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 1 of 18 PageID #:
                                    5169
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 2 of 18 PageID #:
                                    5170
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 3 of 18 PageID #:
                                    5171
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 4 of 18 PageID #:
                                    5172
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 5 of 18 PageID #:
                                    5173
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 6 of 18 PageID #:
                                    5174
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 7 of 18 PageID #:
                                    5175
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 8 of 18 PageID #:
                                    5176
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 9 of 18 PageID #:
                                    5177
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 10 of 18 PageID #:
                                     5178
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 11 of 18 PageID #:
                                     5179
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 12 of 18 PageID #:
                                     5180
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 13 of 18 PageID #:
                                     5181
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 14 of 18 PageID #:
                                     5182
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 15 of 18 PageID #:
                                     5183
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 16 of 18 PageID #:
                                     5184
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 17 of 18 PageID #:
                                     5185
Case 1:17-cv-00052-IMK-MJA Document 134-2 Filed 09/04/19 Page 18 of 18 PageID #:
                                     5186
